        Case 2:20-cv-03538-GAM Document 49 Filed 12/28/20 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SANDOZ INC.                                   :
                                              :
       v.                                     :       CIVIL ACTION NO. 20-3538
                                              :
LANNETT COMPANY, INC.                         :


McHUGH, J.                                                                     December 28, 2020
                                 MEMORANDUM OPINION

       This case involves allegations of tortious interference, conversion of confidential

information, and unfair competition in the pharmaceutical industry. Since 2002, Plaintiff Sandoz

has exclusively marketed and distributed levothyroxine sodium tablets on behalf of manufacturer

Cediprof Inc. See Compl. ¶ 2, ECF No. 1. Pursuant to a Marketing and Distribution Agreement

between the parties, Sandoz is authorized to act as the exclusive distributor of Levothyroxine until

July 31, 2022. Id. ¶ 25. In a separate transaction, Cediprof and Defendant Lannett Company

agreed that Lannett would take over the distribution and supply of Levothyroxine once the Sandoz-

Cediprof contract ended. Id. ¶ 28. Levothyroxine generated millions of dollars in revenue for

Sandoz in 2019. Id. ¶ 3.

       On June 19, 2020, Cediprof attempted to terminate its agreement with Sandoz early,

claiming that Sandoz has defaulted. Id. ¶ 4. Sandoz contends that Cediprof’s claims of breach

were fabricated. Id. And importantly for this litigation, Sandoz alleges that Lannett induced

Cediprof to pretextually terminate the Sandoz contract in exchange for “significant amounts of

money” and an agreement to subsidize Cediprof’s litigation expenses against Sandoz. Id. ¶¶ 2, 5.

Plaintiff also claims that Defendant sought to interfere with Plaintiff’s customer relationships and

did so based on Sandoz’s confidential information that Defendant improperly obtained from

Cediprof. Id. ¶¶ 53-56.

                                                  1
           Case 2:20-cv-03538-GAM Document 49 Filed 12/28/20 Page 2 of 14




       I declined to enter a preliminary injunction, and Lannett now returns with a motion to

dismiss. Its filings vociferously contest Plaintiff’s factual presentation and offer alternative

explanations for its conduct. At this stage of the case, however, I am bound to accept Plaintiff’s

well-pleaded facts as true. In some respects, Plaintiff’s allegations are aggressive, perhaps

requiring one to accept a less plausible explanation of events. But given the controlling legal

standard, in most respects, Sandoz’s complaint survives.

      I.    Standard of Review

       The well-established standard set forth in Fowler v. UPMC Shadyside, 578 F.3d 203, 210

(3d Cir. 2009) governs motions to dismiss under Fed. R. Civ. P. 12(b)(6).

     II.    Discussion

       A. Defendant’s Alleged Tortious Interference Between Sandoz and Cediprof (Count I)

       To state a claim for tortious interference under Pennsylvania law, a plaintiff must plead

“(1) a contractual or prospective contractual relationship existed between plaintiff and a third

party; (2) defendant took purposeful action, intended to harm that relationship; (3) that no privilege

or justification applies to the harmful action; and (4) damages resulted from the defendant’s

conduct.” E. Rockhill Twp. v. Richard E. Pierson Materials Corp., 386 F. Supp. 3d 493, 502 (E.D.

Pa. 2019). When analyzing tortious inference claims in this context, Pennsylvania courts have

looked to the Restatement (Second) of Torts. See Adler, Barish, Daniels, Levin & Creskoff v.

Epstein, 482 Pa. 416, 431–433 (1978) (adopting §§ 766 and 767); Pawlowski v. Smorto, 588 A.2d

36, 40 (Pa. Super. Ct. 1991) (applying and interpreting § 774A). I will similarly take the

Restatement (Second) as my guide. In this matter, Defendant admits that a contract existed

between Plaintiff and Cediprof but charges that Sandoz has not plausibly alleged facts in support

of the remaining three elements of its claim. See Def.’s Mot. Dismiss 10, ECF No. 41-1.



                                                  2
          Case 2:20-cv-03538-GAM Document 49 Filed 12/28/20 Page 3 of 14




         First, Plaintiff has adequately pled that Defendant acted with the purpose of disrupting the

contractual relationship between Sandoz and Cediprof. An actor has the requisite purpose when

he is aware that “interference is certain or substantially certain to occur as a result of his action.”

Restatement (Second) of Torts § 766 cmt. j (1979). See also Odyssey Waste Services, LLC v. BFI

Waste Systems of North America, Inc., No. 05-1929, 2005 WL 3110826, at *5 (E.D. Pa. Nov. 18,

2005) (applying cmt. j). Sandoz has claimed that Defendant induced Cediprof to devise a

pretextual means of terminating Sandoz’s contract early, in exchange for a payment for $20

million. See Compl. ¶¶ 27, 67. As evidence of the bargain, Plaintiff has pointed to a clause where

Lannett agreed to reimburse thirty percent of Cediprof’s legal fees tied to ending its agreement

with Sandoz. Id. ¶ 28. Though less persuasive, Sandoz has also offered other circumstantial

speculation of how Lannett would stand to gain financially from an early termination. See, e.g.,

id ¶ 50. Although Defendant’s alternative explanations are certainly plausible,1 I am obligated to

“construe the complaint in the light most favorable to the plaintiff” at the motion to dismiss stage

and determine whether the plaintiff may be entitled to relief. Fowler, 578 F.3d at 210.

         Taking Plaintiff’s allegation that Defendant developed a strategy to enable Cediprof to

terminate its contract with Plaintiff as true, it naturally follows that Defendant was aware that such

conduct would interfere in the contractual relationship between Cediprof and Sandoz. See Acclaim

Systems, Inc. v. Infosys, Ltd., No. 13-7336, 2015 WL 4257463, at *4 (E.D. Pa. Jul. 14, 2015)

(holding that allegations suggesting that defendant was aware of non-compete agreements but

nonetheless caused employees to defect were sufficient to survive a motion to dismiss).2


1
  Lannett strongly denies that such an agreement to induce termination existed and describes the contested
reimbursement provision as a “mundane” feature of pharmaceutical partnership agreements. Def.’s Mot. Dismiss 12
n.3.
2
  Defendant cites Canfield v. Statoil USA Onshore Props. Inc., No. 3:16-0085, 2017 WL 1078184, at *27 (M.D. Pa.
Mar. 22, 2017) as persuasive authority in support of dismissal. There, however, the plaintiff’s pleadings contained
legal conclusions and failed to describe “what wrongful conduct or ‘interference’ or ‘purposeful action’ [defendant]

                                                         3
          Case 2:20-cv-03538-GAM Document 49 Filed 12/28/20 Page 4 of 14




        Second, when viewed in the light most favorable to Plaintiff, Defendant’s alleged action—

soliciting Cediprof to terminate its agreement on pretextual terms—could lack privilege and

justification. Pennsylvania courts have applied § 767 of the Restatement (Second) in assessing

whether defendants’ conduct is justified in inducement cases. See Adler, Barish,, 482 Pa. at 432.

In applying § 767, the Third Circuit has observed that “[t]he factors [outlined in § 767] … are

laden with subjective value judgments that will rarely be answerable as a matter of law.” Avaya,

Inc., RP v. Telecom Labs, Inc., 838 F.3d 354, 384 (3d Cir. 2016). The Restatement (Second)

authors have also cautioned that, in cases where the means utilized to induce a breach are not

unlawful, “the desire to accomplish the interference may be more essential to a holding that the

interference is improper.” See Restatement (Second) of Torts § 767 cmt. d.

        Plaintiff has claimed that Defendant and Cediprof worked together to concoct the defaults

and that Defendant’s conduct lacked justification. See Compl. ¶¶ 67, 69. In response, Defendant

has argued that “to the extent that Lannett interfered with Sandoz’s distribution rights, such

interference was in pursuit of protecting Lannett’s substantial financial stake.” Def.’s Mot.

Dismiss 16. However, assessing the credibility of this assertion is a fact-intensive inquiry. Given

the subjective judgments involved, I cannot hold, as a matter of law, that Defendant’s alleged

conduct was sanctioned by “the ‘rules of the game’ which society has adopted.” Empire Trucking

Co. Inc. v. Reading Anthracite Coal Co., 71 A.3d 923, 935 (Pa. Super. Ct. 2013).

        Nor is Defendant shielded by the competition privilege, which involves competition

relating to prospective contracts or the decision to continue contracts terminable at will. See




allegedly engaged in to ‘cause’ the breach.” Id. (noting that “Canfield pleads that SNG ‘deliberately and without
justification’ caused SOP to breach the oil and gas lease at issue”). Here, in contrast, Plaintiff has specifically
alleged that Defendant paid Cediprof to induce Cediprof to terminate its agreement with Sandoz through pretextual
means.


                                                         4
          Case 2:20-cv-03538-GAM Document 49 Filed 12/28/20 Page 5 of 14




Restatement (Second) of Torts § 768 cmt. h. With respect to existing contracts, the authors of §

768 note that “when B is legally obligated to deal with C, A is not justified by the mere fact of

competition in inducing B to commit a breach of his legal duty.” Id. (emphasis added). Plaintiff

has averred that Defendant induced Cediprof to breach its legal duty to Sandoz, not that Defendant

was barred from seeking to contract with Cediprof after the Sandoz agreement legally expired.

The competition privilege, therefore, does not apply, and Defendant’s analogies to cases

interpreting § 768 are unpersuasive.3 See Acclaim Systems, Inc., No. 13-7336, 2015 WL 4257463,

at *4 (E.D. Pa. Jul. 14, 2015) (“[Defendant] is mistaking the standard for interference

with prospective contractual relations, or for a contract terminable at will, with the standard for

interference with existing contractual relations”) (emphasis in original).

         Finally, Sandoz has also sufficiently pled that damages resulted from Defendant’s conduct.

In applying § 774(A) of the Restatement (Second), Pennsylvania courts have observed that the

requisite damages for tortious interference claims may include “the loss of the benefits of the

contract or prospective relation or consequential, emotional or reputational losses resulting from

the defendant's conduct.” Pawlowski, 588 A.2d at 40. Sandoz has claimed damages from the loss

of the benefits of its contract, alleging that “it will lose tens of millions of dollars in profits that it

would have received from the exclusive distribution of Levothyroxine through July 31, 2022.”

Compl. ¶ 10. Plaintiff has also averred that its damages stem from Defendant’s successful effort

to induce Cediprof to terminate the contract. These contentions are sufficient to raise an inference

that Plaintiff experienced damages as a result of Defendant’s action.



3
  See, e.g., Alpha Pro Tech., Inc. v. VWR Int’l LLC, 984 F. Supp. 2d 425, 449 (E.D. Pa. 2013); Assembly Tech. Inc.
v. Samsung Techwin Co., No. 09-00798, 2009 WL 4430020, at *4 n.5 (E.D. Pa. Nov. 16, 2009); BP Envtl. Servs.,
Inc. v. Republic Servs., Inc., 946 F. Supp. 2d 402, 408, 411–412 (E.D. Pa. 2013) (noting that under § 768, “[t]he law
recognizes that companies may compete with each other without unlawfully interfering with the other's business
relationships”); Acumed LLC v. Advanced Surgical Servs., Inc., 561 F.3d 199, 215 (3d Cir. 2009).


                                                          5
         Case 2:20-cv-03538-GAM Document 49 Filed 12/28/20 Page 6 of 14




       B. Defendant’s Tortious Interference Between Sandoz and Its Customers (Count II)

       Although Plaintiff has sufficiently pled that Lannett tortiously interfered with its Cediprof

contract, I must grant Defendant’s motion with respect to Plaintiff’s allegations that Defendant

interfered with its customer relationships. That is so because the information provided by Lannett

was truthful, and so Sandoz has not shown that “that no privilege or justification applies to the

harmful action.” E. Rockhill Twp., 386 F. Supp. 3d at 502.

       Plaintiff broadly alleges that Defendant “contacted Sandoz’s customers to inform them that

it is now the exclusive distributor of Levothyroxine,” which resulted in “discord and confusion.”

Compl. ¶¶ 12, 53. The complaint suggests that Lannett’s outreach began around June 30, 2010

and consisted of outreach to three customers.          Id. ¶ 58.    The communications included

representations to the customers that Sandoz’s rights to Levothyroxine had been “impaired.” Id.

¶ 12. One customer contacted Sandoz on July 9, 2020 to report that “[they] heard from Lannett

that they will be taking over your Levothyroxine in the next few weeks.” Id. ¶ 62.

       Taking Plaintiff’s allegations as true, Defendant’s alleged inference with Plaintiff’s

customers was not improper because Defendant’s statements during its outreach were truthful.

Pennsylvania has adopted § 772 of the Restatement (Second), which provides that “[t]here is of

course no liability for interference with a contract or with a prospective contractual relation on the

part of one who merely gives truthful information to another.” Walnut St. Associates, Inc. v.

Brokerage Concepts, Inc., 610 Pa. 371, 389 (2011) (adopting § 772). The information need not

be solicited. Id. at 389. Moreover, the statement is protected even if the “person to whom the

information is given immediately recognizes them as a reason for breaking his contract or refusing

to deal with another.” Id. at 389.




                                                  6
         Case 2:20-cv-03538-GAM Document 49 Filed 12/28/20 Page 7 of 14




       As Sandoz pleads, Cediprof attempted to terminate its agreement with Sandoz, effective

July 31, 2020. As a result, the two specific statements that Sandoz references in its complaint—

Defendant’s representation around June 30, 2020 that Sandoz’s rights had been impaired, and that

Defendant would take over Sandoz’ distribution rights—were true. Because Sandoz does not

include any other specific statements, it is only those two communications that can be considered

the source of the “discord and confusion” alleged. It is true that customers would recognize the

information Defendant provided as a reason to cease dealing with Sandoz with respect to

Levothyroxine, but the Pennsylvania Supreme Court explicitly contemplated this possibility in

Walnut St. Associates. 610 Pa. 371 at 389. Accordingly, I cannot hold that Defendant’s statements

were improper with respect to Sandoz’s contracts with its customers, and I will grant Defendant’s

motion to dismiss this claim.

       C. Defendant’s Alleged Conversion of Confidential Information (Count IV)

       Sandoz also contends that Cediprof divulged Plaintiff’s customer lists and information

regarding sales volume, which allowed Defendant to calculate Sandoz’s pricing. See Compl. ¶

101. Pennsylvania recognizes a claim for conversion of business information in accordance with

the Restatement (First) of Torts § 759 (1939). That section provides that “one who for the purpose

of advancing a rival business interest, procures by improper means information about another's

business is liable to the other for the harm caused by his possession, disclosure or use of the

information.” Id. Under Pennsylvania law, “[i]nformation that is procured under this section need

not rise to the level of a trade secret. It only need be confidential business information.” Pestco,

Inc. v. Assoc. Prod., Inc., 880 A.2d 700, 709 (Pa. Super. Ct. 2005). Although the relationship

between the wrongful conduct Sandoz pleads and the harm it claims is not entirely clear, at this

stage it has nonetheless stated a claim.



                                                 7
         Case 2:20-cv-03538-GAM Document 49 Filed 12/28/20 Page 8 of 14




    1. Procuring Information Through Improper Means

        Defendant first argues that Sandoz fails to plausibly support its claim that Lannett used or

possessed its business information. See Def.’s Mot. Dismiss 23. I cannot agree. Sandoz has

claimed that 1) Cediprof had access to the information at issue; 2) that Cediprof divulged

information to Lannett regarding Sandoz’s customer lists and volumes of customer orders, without

Sandoz’s consent; and that 3) Lannett utilized this information in its in outreach to Sandoz’s

customers. See Compl. ¶¶ 101, 102. Lannett counters that it acquired this information from its

own efforts, see Def.’s Mot. Dismiss 26, but I must credit Plaintiff’s version of events at this stage

of the litigation. See Fowler, 578 F.3d at 210. Based on the evidence presented, Plaintiff has

plausibly alleged that Lannett acquired its customer lists and sales volume data through Cediprof.

        Sandoz argues that dissemination was improper, as the information at issue came within

the scope of its confidentiality agreement with Cediprof and Sandoz did not consent for its

information to be shared with a competitor. See Compl. ¶ 101. Courts within this circuit have

held that receiving or passing information in violation of a confidentiality agreement may

constitute improper means under § 759. See, e.g., Teva Pharmaceuticals USA, Inc. v. Sandhu, 291

F. Supp. 3d 659, 680–81 (E.D. Pa. 2018) (Savage, J.) (holding that employee procured information

by improper means when she accessed and copied confidential information, in violation of a

confidentiality agreement and disclosed it to a competitor”). Cediprof’s confidentiality agreement

with Sandoz protects “any information or data” pertaining to either entity’s “products,” “costs,”

and “customers,” among other topics. See Def.’s Mot. Dismiss Ex. 3 at 23, ECF No. 41-5. These

terms unambiguously protect customer names that Sandoz shared with Cediprof, although it is

important to note that Lannett contests that it acquired this information through Cediprof in the

first instance.



                                                  8
         Case 2:20-cv-03538-GAM Document 49 Filed 12/28/20 Page 9 of 14




        Defendant claims that sales volume information is unprotected by the confidentiality

agreement, but I find that the agreement is ambiguous with respect to its coverage. See In re New

Valley Corp., 89 F.3d 143, 149 (3d Cir. 1996) (“Whether a document is ambiguous presents a

question of law properly resolved by this court”). The parties did not explicitly protect “sales”

information, which is telling, but the “customers” term could also be reasonably construed to the

address purchases made by those customers. Once a document is found to be ambiguous, extrinsic

evidence may be considered to clarify its meaning. Id. at 150. At this stage, given that the claim

will otherwise proceed, I am not prepared to rule on the scope of protection conferred by the

agreement until the record is more fully developed.

    2. The Confidential Nature of the Information

        In general, customer lists and sales volume information may constitute confidential

business information under § 759. See Pestco, 880 A.2d at 709 (affording protection under § 759

for bills of lading that include the name of the customer and information as to quantities ordered);

Pierre & Carlo, Inc. v. Premiere Salons, Inc., 713 F.Supp 2d 471, 482 (E.D. Pa. 2010) (stating

that plaintiff had “established a likelihood that it considered its customer lists confidential business

information”); Den-Tal-Ez, Inc. v. Siemens Capital Corp., 566 A.2d 1214, 1229, 1231 (Pa. Super.

Ct. 1989) (noting that “sales and profit margins on a product-by-product basis” falls within the

definition of confidential business information). Some courts have even held that customer lists

may qualify as a trade secret in some circumstances. See, e.g., American Ice Co. v. Royal

Petroleum Corp., 261 F.2d 365, 367 (3d Cir. 1958) (observing that “Pennsylvania law has

recognized customer data of the kind involved here as confidential and highly valuable information

entitled to protection as a trade secret”).




                                                   9
         Case 2:20-cv-03538-GAM Document 49 Filed 12/28/20 Page 10 of 14




        Information that enables a party to ascertain a rival’s pricing methods can also be

confidential. See Den-Tal-Ez Inc., 566 A.3d at 1230. Indeed, as the Third Circuit observed, “to

the extent that knowledge of alternate suppliers of these bearings, and their respective prices, was

dependent on knowing the secret specifications, this information would seem to be secret as well.”

SI Handling Systems, Inc. v. Heisley, 753 F.2d 1244, 1257 (3d Cir. 1985). Plaintiff may show that

the results of its pricing methodology are confidential if it demonstrates that the underlying

informational inputs are confidential. Id.4

        Plaintiff and Defendant strongly dispute whether Lannett obtained information through its

own efforts or through Cediprof. Yet again I must construe the complaint in the light most

favorable to Plaintiff. Sandoz has alleged that it considered its customer information and its

business records relating to customer data and pricing as confidential. Sandoz also made efforts

to protect at least some of this information through its confidentiality agreement with Cediprof.

These allegations are sufficient to state a claim under existing Pennsylvania law, as construed by

federal and state courts. See e.g., Pestco, 880 A.2d at 709 (crediting statements that information

was “confidential” and would not be given to a competitor); Teva Pharmaceuticals USA, Inc., 291

F.Supp.3d. at 681, 657 (noting that an allegation that an individual improperly acquired

information that was not available outside of the company, where company took measures to

protect it, was sufficient to state a claim). The alternative factual scenarios advanced by Lannett

are not properly considered at this stage.




4
 If, however, pricing information can be obtained from non-confidential sources, it falls outside the realm of
protection. See Brett Senior & Assocs. v. Fitzgerald, No. 06-1412, 2007 WL 2043377, at * 7 (E.D. Pa. July 13,
2007).

                                                        10
          Case 2:20-cv-03538-GAM Document 49 Filed 12/28/20 Page 11 of 14




   3. Existence of Damages

          Under § 759, Plaintiff must also show that harm [was] caused by [the defendant's]

possession, disclosure or use of the information.” Pestco, 880 A.2d at 708–09. Sandoz primarily

alleges that Lannett improperly made use of Plaintiff’s information and contacted its customers,

thereby damaging its “goodwill and reputation in the marketplace” because Lannett “cast doubt

on Sandoz’s ability to supply products reliably.” Compl. ¶¶ 12, 102. Sandoz also broadly claims

that “Lannett began taking actions to harm Sandoz’s relationships with its clients, engaging in

dishonest, unfair, and improper conduct through the wrongful means of making misrepresentations

and exerting unfair economic pressure on these customers.” Id. ¶ 57. Finally, with reference to

the conversion claim, it specifically claims damages. Id. ¶ 104.

          Although Sandoz’s pleadings lack detail, its allegations regarding the impact on its

customer relationships are sufficient at this early stage of the case. The motion to dismiss will be

denied.

          D. Unfair Competition Claim (Count III)

          Under Pennsylvania law, a common law unfair competition claim is relatively broad in

scope and is not limited to the misappropriation of trade secrets. See Pennsylvania State Univ. v.

Univ. Orthopedics, Ltd., 706 A.2d 863, 867 (Pa. Super. Ct. 1998) (“A claim of unfair competition

encompasses trademark infringement, but also includes a broader range of unfair practices, which

may generally be described as a misappropriation of the skill, expenditures and labor of another”).

Against the background of that broad description from the Superior Court, a panel of the Third

Circuit has observed, “the contours of Pennsylvania unfair competition law are not entirely clear.”

Checker Cab Philadelphia, Inc. v. Uber Technologies, Inc., 689 Fed. App’x. 707, 709 (3d Cir.

2017). Federal courts within the Third Circuit have relied upon the Restatement (Third) of Unfair



                                                11
         Case 2:20-cv-03538-GAM Document 49 Filed 12/28/20 Page 12 of 14




Competition § 1 definition, see Synthes (U.S.A.) v. Globus Medical Inc., No. 04-1235, 2005 WL

2233441 at *9 (E.D. Pa. Sept. 14, 2005), but Pennsylvania appellate courts have yet to address it.

See Checker Cab, 689 Fed. Appx. at 710.

         Plaintiff largely contends that if its “pleadings of tortious interference and conversion of

confidential information are sufficiently pled, so is [its] unfair competition claim.” Pl.’s Opp’n at

28, ECF No. 44. This statement appears predicated in part on comment (g) of § 1, which observes

that, “[a]s a general matter, if the means of competition are otherwise tortious with respect to the

injured party, they will also ordinarily constitute an unfair method of competition.” Restatement

(Third) of Unfair Competition § 1 cmt. g (1995). But this formulation, if adopted, “would render

unfair competition claims duplicative and entirely redundant” with other tortious business conduct.

See Autotrakk, LLC v. Automotive Leasing Specialists, Inc., No. 4:16-01981, 2017 WL 2936730

at *13 (E.D. Pa. Jul. 10, 2017). Moreover, the leading authority for Plaintiff’s position, Synthes

(U.S.A.), 2005 WL 2233441, at *9, has been criticized for endorsing a broad formulation of unfair

competition that is unsupported by existing Pennsylvania precedent. See Autotrakk, 2017 WL

2936730, at *13. In the absence of further guidance from Pennsylvania courts, 5 I hesitate to adopt

Plaintiff’s sweeping assertion that a claim for tortious interference will always give rise to a claim

for unfair competition.

         Nonetheless, I find that the nature of Lannett’s alleged conduct, which includes inducement

of a third-party (Cediprof) to breach its agreement with Sandoz and turn over confidential

information, sufficiently resembles conduct prohibited as unfair competition by Pennsylvania




5
  It is far from clear that the Pennsylvania Supreme Court would endorse the Restatement in its entirety, given the
misgivings it expressed in Tincher v. Omega Flex, Inc., 628 Pa. 296, 338 (2014), where it stated that it is “difficult
to imagine a modern court simply adopting something so broad-based and legislative in character as an outside
organization’s Restatement of Law”.


                                                          12
        Case 2:20-cv-03538-GAM Document 49 Filed 12/28/20 Page 13 of 14




courts. Businesses have been held liable for unfair competition in the employment context for

soliciting employees with non-compete or non-solicitation agreements and inducing those

employees to violate those agreements. In one such case, a defendant hired two top performing

sales representatives of a rival radio station, in violation of their non-compete agreements. See

Reading Radio, Inc. v. Fink, 833 A.2d 199, 211–212 (Pa. Sup. Ct. 2003). The appellate court held

that the defendant’s action could constitute tortious inference. Id. It also observed that this conduct

could also amount to unfair competition where “the inducement is made for the purpose of having

the employees commit wrongs, such as disclosing their former employer's trade secrets or enticing

away his customers.” Id. at 212. Similarly, in B.G. Palmer & Co., Inc v. Frank Crystal &

Company, Inc., the Superior Court upheld an award of punitive damages for tortious interference

and unfair competition, among other claims, against a defendant that had induced a competitor’s

sales team to join its business and solicit former clients, in violation of a non-compete agreement.

148 A.3d 454, 465–467 (Pa. Sup. Ct. 2016). See also Albee Homes, Inc. v. Caddie Homes, Inc.,

417 Pa. 177, 186 (1965) (observing in the context of contract that a business’s action to induce a

competitor’s employees to terminate their contracts and work for the business in a similar area

constituted “wrongful conduct”).

       Sandoz has similarly alleged that Lannett induced Cediprof to engage in wrongful conduct

by concocting reasons to terminate its agreement with Sandoz. I also find it relevant that Sandoz

has averred that Lannett persuaded Cediprof to provide it with confidential information in violation

of its agreement with Sandoz. Taken together, these allegations sufficiently resemble conduct that

Pennsylvania courts have deemed unfair competition, even if the claims overlap to some extent.




                                                  13
          Case 2:20-cv-03538-GAM Document 49 Filed 12/28/20 Page 14 of 14




   III.     Conclusion

   For the reasons set forth above, Defendant’s Motion to dismiss Plaintiff’s Complaint will be

granted in part and denied in part. An appropriate order follows.



                                                            s/Gerald Austin McHugh
                                                            United States District Judge




                                               14
